Citation Nr: 1455287	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-22 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for an acquired psychiatric disorder other than depression, to include posttraumatic stress disorder (PTSD) and insomnia.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1993 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board notes that the Veteran previously submitted a claim for depression which was denied by a September 2000 rating decision.  Since then, the RO obtained relevant service personnel records that had not previously been associated with the claims file.  As such, the Board will adjudicate the depression claim de novo.  See 38 C.F.R. § 3.156(c).

Although the Board recognizes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the evidence of record (see Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the Board finds that the Veteran's depression claim is more appropriately viewed as a separate claim because it was previously denied.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (for purposes of determining whether a new claim has been submitted, the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms demonstrated). 

The issue of service connection for an acquired psychiatric disability other than depression, to include PTSD and insomnia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's depression had its onset during service and has been chronic and recurrent since his separation from service.  

CONCLUSION OF LAW

The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for depression, which he contends began in service and has been chronic and recurrent since that time.  He reported that his depression had its onset in service when he was demoted after being involved in an argument with another service member.  See January, February 2000 Medical Records; see also August 2000 Written Statement.  He was diagnosed with depression in early 2000, and has been treated for this disability since that time.  See 2000-2013 Medical Records.  The Veteran is competent to give testimony concerning the onset and recurrence of his symptoms and the Board finds his reports credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although there is no medical opinion of record that a nexus exists between the Veteran's symptoms during service and his post-service diagnosis, such evidence is not necessary.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As such, the Board concludes that the criteria for service connection have been met.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (service connection may be established for a disability resulting from a disease diagnosed after discharge from service, when all the evidence establishes that the disease was incurred in service).  


ORDER

Service connection for depression is granted.



REMAND

Although the Board finds that service connection for depression is warranted, it must still determine whether service connection is warranted for any other acquired psychiatric disorder, including PTSD and insomnia.  The Veteran asserts that these conditions arise from his being physically assaulted during service.  See June 2010 Notice of Disagreement; see also August 2012 VA Form 9.  This assault is documented in his service treatment records (STRs).  See May 1996 STR.  Further, the Board notes that he has been treated for insomnia since April 2000.  Thus, he should be afforded a VA examination in connection with these claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board also notes that there are special rules regarding claims involving PTSD based upon personal assault.  See 38 C.F.R. § 3.304(f)(5).  When a veteran's claim is based, at least in part, on a reported in-service personal assault, VA has a heightened notification obligation whereby it must (1) notify him of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the Veteran in submitting evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  The October 2009 notification letter to the Veteran did not specifically discuss evidence that may be submitted in support of claims of PTSD based upon personal assault.  Thus, on remand, the Veteran should be provided with additional notification and opportunity to provide information regarding the reported in-service assault.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for his psychiatric disabilities and insomnia.  

2.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate PTSD claims based on in-service personal assault or harassment in accordance with 38 U.S.C.A. § 5103(a) , 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5).

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Then schedule the Veteran for a VA psychiatric examination to determine the current nature, onset and etiology of the Veteran's current psychiatric disabilities.  The claims folder should be reviewed by the examiner.  

The VA examiner should specifically address the following:

(A) Diagnose all current acquired psychiatric disorders.  Respective diagnoses of PTSD and insomnia should be ruled in or excluded.  

(B) For each psychiatric disorder diagnosed (except for depression), the examiner should state whether it is at least as likely as not related to service, any event that occurred during service (to include the Veteran's reported personal assault), or any one or more of the Veteran's service-connected disabilities (depression, left knee disability, left shoulder tendonitis, bilateral pes planus and/or left wrist tendonitis).

A complete rationale should be provided for any opinion stated.  

If the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then readjudicate the matters on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


